Citation Nr: 0311261	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to an evaluation in excess of 30 percent for 
major depression.

Entitlement to a compensable evaluation for residuals of 
mamoplasty.

(The issues of entitlement to service connection for a low 
back disability; pelvic disorder; gastritis; and allergies to 
include rhinitis and sinusitis; and entitlement to a 
compensable evaluation for hyperthyroidism will be the 
subject of a separate Board of Veterans' Appeals (Board) 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini, Counsel


INTRODUCTION

The veteran had active service from June 1988 to June 1997.

This appeal arises from a September 2001 rating decision in 
which the Columbia, South Carolina RO increased the 
evaluation for major depression from 10 to 30 percent 
disabling; and from an April 2001 rating decision in which 
the RO granted service connection for residuals of a 
mamoplasty and evaluated the disability as noncompensable.

The veteran had a hearing before the undersigned Veterans Law 
Judge (formerly Board Member) January 2003.


REMAND

At the January 2003 hearing, the veteran testified that she 
was receiving relevant outpatient treatment at VA facilities 
in Charleston, South Carolina and Savannah, Georgia.  These 
records are not yet part of the claims folder.

The veteran's most recent VA psychiatric examination was in 
July 2000.  Her testimony suggests that her disability has 
worsened since that examination.

The veteran's mamoplasty residuals are currently evaluated as 
a scar under the provisions of 38 C.F.R. § 4.118; Diagnostic 
Codes 7804, 7805.  The criteria for evaluating scars were 
recently revised.  67 Fed. Reg. 49590-49599 (July 31, 2002).  
When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The veteran's disability has 
not been evaluated in light of the new criteria.

Accordingly, this case is remanded for the following:

1.  The RO should obtain the veteran's 
medical records associated with treatment 
for depression, and scars, from the VA 
Medical Center in Charleston, SC, and the 
VA outpatient clinic, Savannah, Georgia, 
for the period October 2000 to the 
present.  Obtain the following types of 
records: notes, consults, medications, 
lab findings, problem list, and confirmed 
diagnoses.  

2.  Then the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded 
examinations to evaluate the severity of 
her depression, and residuals of a 
mammoplasty.  Send the claims folder to 
each examiner for review.  All 
examination reports should reflect that 
such a review was made.  

Major Depression:  Request that an 
examiner determine the current severity 
of the veteran's service-connected 
depression.  All indicated tests should 
be accomplished.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, the 
examiner should note the level of 
psychiatric impairment, social 
impairment, and occupational impairment 
(to include a global assessment of 
functioning (GAF) score) resulting solely 
from the veteran's service-connected 
depression.  

Residuals of Mammoplasty:  Request that 
an examiner determine the current 
severity of any residuals of the 
veteran's service-connected mammoplasty.  
The examiner's report should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the examiner should assess 
any scars associated with the veteran's 
mammoplasty, to include the size of the 
scars; whether such scars are 
superficial, tender and painful on 
objective demonstration, or poorly 
nourished; show signs of ulceration or 
loss of skin covering, result in 
underlying soft tissue damage, or are 
otherwise limiting.  

3.  The RO should then readjudicate the 
veteran's claims.  If any benefit remains 
denied, the RO should issue a 
supplemental statement of the case.

Thereafter, if otherwise in order, the case should be 
returned to the Board.  The veteran is advised that the 
examinations requested in this remand are deemed necessary to 
adjudicate her claims, and that her failure without good 
cause, to report for such examinations could result in the 
denial of her claims.  38 C.F.R. § 3.655 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARK D. HINDIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




